Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 7/23/19 and 4/29/20 have been considered and made of record (noted attached copy of form PTO-1449). 								
			       Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first rigid attachment member having at least one prong and at least one slot; a second rigid attachment member having at least one prong and at least one slot” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
	
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sheldon et al (9,527,252).
Regarding claim 1, Sheldon et al discloses method of making eyewear frame having sections jointed with nose bridge comprises a flexible bridge portion (18) having a first recess at one end (28), and a second recess at another end (28); a first rigid 
Regarding claim 2, Sheldon et al discloses the flexible bridge portion and first and second attachment members are secured to each other via passages (30) in each that are aligned when first and second attachment members are inserted into the first and second recesses of the flexible bridge portion (see figures 2-6 and the related disclosure).  
Regarding claim 3, Sheldon et al discloses fasteners are inserted through the aligned passages to join the flexible bridge portion to the first and second attachment members (see figures 2-6 and the related disclosure).  
Regarding claim 4, Sheldon et al discloses the fasteners comprise a resin inserted into the aligned passages and subsequently cured (see figures 2-6 and the related disclosure).  
Regarding claim 5, Sheldon et al discloses a first lens retainer (14) adapted to hold a first lens (19), and to a second lens retainer (14) adapted to hold a second lens (19) (see figures 2-6 and the related disclosure).  
Regarding claim 12, Sheldon et al discloses method of making eyewear frame having sections jointed with nose bridge comprises a flexible bridge (18); a first rigid connecting end (34) embedded in the flexible bridge (18) at one end; and a second rigid connecting end (34) embedded in the flexible bridge (18) at the other end; wherein the 
Regarding claim 13, Sheldon et al discloses the flexible bridge is overmolded over the first and second connecting ends (see figures 2-6 and the related disclosure).  
Regarding claim 14, Sheldon et al discloses the first and second connecting ends each comprise at least one passage (30) for receiving material applied in overmolding the flexible bridge (see figures 2-6 and the related disclosure).  
Regarding claim 15, Sheldon et al discloses a first lens retainer (14) adapted to hold a first lens (19), and to a second lens retainer (14) adapted to hold a second lens (19) (see figures 2-6 and the related disclosure).  

    Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 
	Claims 6-11 and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheldon et al (9,527,252).
	Regarding claims 6-11 and 16-24, Sheldon et al discloses method of making eyewear frame having sections jointed with nose bridge comprises a flexible bridge portion (18) having a first recess at one end (28), and a second recess at another end (28); a first rigid attachment member (34) connected at a first end thereof to the first recess (28); and a second rigid attachment member (34) connected at a first end thereof to the second recess (28); wherein second ends of the first and second rigid attachment members provide attachment portions for first and second lens retainers (14) of eyewear (see figures 2-6 and the related disclosure).
 
	Sheldon et al discloses the claim invention excepted for the first lens retainer is provided with a third recess and the second lens retainer is provided with a fourth recess to receive the second ends of the first and second rigid attachment members.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first lens retainer is provided with a third recess and the second lens retainer is provided with a fourth recess to receive the second ends of the first and second rigid attachment members, since it has been held that constructing only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

 
					Art Pertinent
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Castillo (9,122,076) teach eyeglasses which is considered pertinent to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

3/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872